Citation Nr: 1343029	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-06 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include as due to PTSD.

3.  Entitlement to an initial compensable disability rating for residuals of right shoulder strain with degenerative changes. 

4.  Entitlement to an initial compensable disability rating for thoracic strain with spurring and scoliosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to February 1966 and from June 1966 to February 1982; he was awarded the Silver Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in August 2012, before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The Board acknowledges that the June 2009 rating action did not specifically adjudicate a claim for service connection for a psychiatric disability other than PTSD.  Significantly, however, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, medical evidence of record reflects a possible psychiatric diagnosis other than PTSD-anxiety.  The Board will consider the matter of service connection for a psychiatric disorder other than PTSD. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for service connection for a psychiatric disorder, to include PTSD, the Veteran asserts that service connection is warranted for his psychiatric symptoms because of the traumatic experiences during his service in Vietnam.  His service personnel records show that he was awarded the Silver Star, and so the claimed service combat, which the Board will accept as a stressor, should be conceded under 38 U.S.C.A. § 1154(b) (West 2002).  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.  

The Veteran was afforded VA psychiatric examination in February 2009.  The examining physician at that time did not find symptoms with the severity or enough symptoms to warrant a PTSD diagnosis.  She did opine that there appeared to be an anxiety component to the Veteran's presentation in that he had a startle response and hypervigilant uncomfortable feeling around crowds.  However, the examiner concluded that these symptoms also did not meet the criteria for a full psychiatric diagnosis.

In March 2011, the same VA examiner was asked to review the Veteran's medical records and current status to determine if his symptoms might have worsened into PTSD.  Following additional review of the Veteran's medical records, the examiner concluded that it was highly unlikely that the Veteran's symptoms had progressed or treatment would have been sought out and there would be more information.  In fact the information contained in the records suggests that these symptoms had not worsened.  In support of her conclusion she referred to a negative PTSD screen from January 2008 during which the Veteran reported that he had no concerns.  She then noted that in March 2009 the Veteran requested a PTSD consult, but during the telephone conversation denied any depression, nightmares, or other symptoms of PTSD.  In addition the Veteran had not been in any mental health treatment with VA.  

The record also contains evidence favorable to the claim in the form of a January 2013 private diagnostic assessment in which the examiner concluded that the Veteran endorsed symptoms consistent with a diagnosis of PTSD.  However, the diagnosis appears in large part based upon vague and general reference to symptoms without a specific discussion of the DSM-IV criteria.  Accordingly, the Board does not presume that the PTSD diagnosis was made in accord with DSM-IV and thus assigns minimal probative weight to it.

The Board finds that an examination by a VA psychiatrist or psychologist is necessary to assess all potential mental health diagnoses and to determine whether any such diagnosed disorders had their onset during the Veteran's active duty.  The examiner should addresses whether the Veteran has the required DSM-IV diagnosis of PTSD.

With regard to the insomnia claim, the Board notes that although the Veteran has treated his psychiatric and sleep disorders as separate claims, it is unclear from the medical evidence of record that this manifestation is not part and parcel of the same disability.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore the VA examiner should also offer an opinion as to whether the Veteran has separate disability manifested by sleep disorder that has distinct symptomatology apart from the claimed PTSD.  The RO in adjudicating these claims should take into account the principles found in Esteban.

The Veteran also contends that his service-connected right shoulder and thoracic spine disabilities are more disabling than the current noncompensable evaluations reflect.  At the December 2011 hearing, he testified that these disabilities have increased in severity since the most recent VA examinations in February 2009.  

With regard to his right shoulder, he asserts that he has chronic pain, rotator cuff inflammation, and limitation of motion that has slowly worsened since service discharge.  He also testified that he had occasional flare-ups of back symptoms that require him to lie on the floor for several days.  

Unfortunately since the February 2009 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's right shoulder and thoracic spine disabilities.  That notwithstanding, the Board also notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  As there may have been significant changes in these disabilities since the previous examinations, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that more contemporaneous examinations are needed.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).  

The examinations to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his last VA examination in February 2009.  With regard to the right shoulder and back the examiner should also be asked to render findings as to extent of functional loss due to pain and/or weakness, to include with repeated use and during flare-ups.  38 U.S.C.A. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Any ongoing medical records should be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in January 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated his right shoulder and thoracic spine disabilities since February 2009 or that has provided recent psychiatric treatment.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folder (as appropriate). 

2.  Also, schedule the Veteran for an appropriate examination to determine the nature and etiology of any psychiatric disorder, including PTSD that he may have.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including psychological testing, if necessary, are to be performed, and the examiner should review the results of any testing prior to completing the report.

a) If a diagnosis of PTSD is appropriate, the VA examiner must explain how the diagnostic criteria of DSM-IV are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the in-service stressors.  If the criteria for PTSD are not met, the examiner should explain why not.  

b) If the Veteran is found to have a psychiatric disorder other than PTSD, including anxiety, the examiner is requested to provide an opinion as to whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that any such currently diagnosed psychiatric disorder is causally related to his military service.  

c) The examiner must also state whether the Veteran has a primary sleep disorder that is separate and distinct from any psychiatric disorder to include anxiety and PTSD, and in so doing, identify and explain the elements supporting the diagnosis.  The examiner is then requested to provide an opinion as to whether it is at least as likely as not. i.e., at least a 50 percent probability or greater, that any diagnosed sleep disorder is caused or aggravated by any psychiatric disorder to include anxiety and PTSD.  If aggravation is found, the examiner should identify the baseline level of severity of the sleep disorder to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

Note: The term "aggravated" refers to a permanent worsening of the underlying condition, rather than  temporary or intermittent flare-ups of symptoms which resolve with return to the baseline level of disability.  

The opinions provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AMC/RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his thoracic spine and right shoulder disabilities.  The claims file must be made available to the examiner, and a notation to the effect that this record review took place should be included in the evaluation report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.

With respect to the thoracic spine, the examiner should:

a) conduct range of motion testing of the thoracic spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) discuss the presence (including degree) or absence of muscle spasm, guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or vertebral body fracture with loss of 50 percent or more of the height-as well as the presence (including degree) or absence of ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine or entire spine.  

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected thoracic strain.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period.  

With respect to the right shoulder, the examiner should:

a) state whether the Veteran is right hand or left hand dominant.

b) conduct range of motion testing of the Veteran's right shoulder (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

c) discuss the presence (including degree) or absence of ankylosis (favorable or unfavorable) of the Veteran's right shoulder.  

d) discuss the presence (including degree) or absence of malunion deformity, fibrous union, nonunion, or loss of the head of the Veteran's right humerus-as well as any dislocation of the Veteran's right scapulohumeral joint.  

e) discuss the presence (including degree) or absence of indicate whether there is dislocation, malunion, or non-union with loose movement of the Veteran's right clavicle or scapula.  

With respect to both the lumbar spine and right shoulder, the examiner should provide an opinion as to the effect these service-connected disabilities have, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether either disability causes (or both together cause) marked interference with employment, or the need for frequent periods of hospitalization or otherwise preclude(s) the Veteran from engaging in substantially gainful employment.  

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is incomplete, appropriate corrective action should be accomplished.  

5.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

